Citation Nr: 1717254	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  08-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to September 23, 2013, and in excess of 60 percent thereafter for costochondritis and chest wall pain, including pericarditis. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active service from August 2003 to November 2003 and from June 2004 to January 2007.  The Veteran's decorations include the Combat Action Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter was before the Board in December 2012 and July 2013 at which time it was remanded for further evidentiary development.  This matter was again remanded by the Board in July 2016 to obtain outstanding medical records and to provide an additional VA examination.  A review of the record shows that the Agency of Original Jurisdiction AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to July 18, 2012, the Veteran's pericarditis was manifested by complaints of fatigue, shortness of breath and angina and required continuous medication; there was no evidence that the disability was productive of a workload of greater than 5 METs but not greater than 7 METs, or of cardiac hypertrophy or dilation.

2.  From July 18, 2012 to September 22, 2013, the Veteran's pericarditis was manifested by a workload of 5 METs but not greater than 7 METs, and required the use of continuous medication; there was no evidence of congestive heart failure within the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction.  

3.  As of September 22, 2013, the Veteran's pericarditis has been manifested by a workload of greater than 3 METs by not greater than 5 METs; there is no evidence of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction.  

4.  For the entire period of the claim, the Veteran's costochondritis has been manifested by significant chest wall pain and fatigue-pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to July 18, 2012, for pericarditis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7002 (2016).

2.  The criteria for an initial 30 percent rating, but no higher, for pericarditis have been met as of July 18, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.73, Diagnostic Code 5321, 4.104, Diagnostic Code 7002 (2016).

3.  The criteria for an initial rating in excess of 60 percent from September 23, 2013, for pericarditis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.73, Diagnostic Code 5321, 4.104, Diagnostic Code 7002 (2016).

4.  The criteria for a separate initial 10 percent rating for costochondritis and chest wall pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.73, Diagnostic Code 5321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor her representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.") see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Applicable Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's service-connected chest and heart disability has been rated by analogy under Diagnostic Codes 5321 and 7002.

Diagnostic Code 5321 is the provision for evaluating injuries to Muscle Group XXI, the thoracic muscle group whose function consists of respiration.  Diagnostic Code 7002 is the provision for evaluating pericarditis.

Diagnostic Code 5321 provides a noncompensable (zero percent) rating for slight muscle injury, a 10 percent evaluation for a moderate muscle injury, and a 20 percent evaluation for a severe or moderately severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).

A "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).  See also 38 C.F.R. § 4.56(c) (indicating that, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement).  

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § § 4.56(d)(2); see also 38 C.F.R. § 4.56(b) (a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged).

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § § 4.56(d)(3). 

Under Diagnostic Code 7002, a 10 percent rating is warranted for when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7002.

A 30 percent rating is assigned if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Id.  

A rating of 60 percent is assigned when there is more than one episode of congestive heart failure within the past year; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.  

A rating of 100 percent is assigned for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).


Factual Background

VA medical records from March 2007 to August 2007 demonstrate complaints of and treatment for chronic pain in the area of the chest, left rib and sternum.  The records note a history of pericarditis and costochondritis.

The Veteran was provided a VA examination in November 2007.  With regard to pericarditis, she complained of angina, shortness of breath, and fatigue.  Her symptoms were constant.  The Veteran denied any history of congestive heart failure, rheumatic heart disease, or any other pericardiocentesis.  The treatment consisted of antiinflammatory medication, steroid and Botox injections, and physical therapy.  With regard to the chest wall condition, the appellant complained of constant chest pain that radiated to the middle of the chest.  The pain was described as aching and sharp. 

On physical examination, the Veteran's heart and lungs were normal.  Examination of the ribs was within normal limits, however, there was tenderness to palpitation of the left side fifth, sixth, and seventh rib.  There was also tenderness to palpitation of the sternum and anterior chest wall.  It was noted that a stress test was not conducted because the Veteran was unable to run on the treadmill due to pain.  X-ray results of the chest and bilateral ribs revealed normal findings.  The examiner diagnosed status posttraumatic pericardial effusion status draining.  Costochondritis was also diagnosed.  It was noted that pericarditis was not present.  

Subsequent VA medical records note continued treatment for chest wall pain and pericarditis.  Notably, in April 2012, the Veteran was seen in the emergency room with complaints of chest pain.  At that time, she reported shortness of breath only when she had severe pain.  An x-ray report taken at that time revealed no evidence of an acute cardiopulmonary process. 

The Veteran underwent an additional VA examination in July 2012, at which time a diagnosis of pericardial effusion was noted.  At the time of the examination, the appellant reported daily pericarditis symptoms that lasted for 2 hours and were relieved by medication.  She reported that she had had fluid drained from her heart twice.  The Veteran also stated that she experienced angina, shortness of breath, fatigue, and an irregular heart rate.  The Veteran did not have myocardial infarction, congestive heart failure, heart valve conditions, infectious heart conditions, or pericardial adhesions.  However, the examiner noted that the Veteran had an atrial fibrillation that was intermittent, with 4 episodes in the past month.  He indicated that it was documented on an EKG.  The examiner also noted that the Veteran had been hospitalized for pain and an irregular heart rate.  

On physical examination, the Veteran's heart rate was 68, the rhythm was regular and the point of maximal impact was at the 4th intercostal space.  Additionally, heart sounds and peripheral pulses were normal, there was no jugular-venous distension, and auscultation of the lungs was clear.  There was also no peripheral edema.  It was noted that July 2012 EKG, chest x-ray, and echocardiogram findings were normal.  There was no finding of cardiac hypertrophy or cardiac dilation.  

An interview-based METs test noted fatigue during activity.  Workload was 5-7 METs.  Such level has been found to be consistent with activities such as walking 1 flight of stairs, golfing (without a cart), mowing lawn (push mower), and heavy yard work (digging).  The examiner noted that the METs limitation was due solely to the heart condition.  He opined that the condition was in remission.  

A muscle injuries examination was also provided in July 2012.  Costochondritis was confirmed.  Cardinal signs and symptoms of the muscle disability were lowered threshold of fatigue and fatigue-pain.  It was noted that the Veteran's condition was active.  

An additional VA examination was provided in February 2013 at which time diagnoses of supraventricular arrhythmia and infectious heart conditions were recorded.  It was noted that the Veteran's heart condition required continuous medication.  There was no evidence of mycoardial infarction, congestive heart failure, heart valve conditions, or pericardial adhesion.  However, the examiner noted that the Veteran had a constant atrial fibrillation.  The examiner also reported that the Veteran had a history of an infectious heart condition (pericardiocentesis); however, treatment for the condition was completed in 2006.  

Oh physical examination, the Veteran's heart rates was 80, rhythm was regular, and the point of maximal impact was at the 4th intercostal space.  The heart sounds and peripheral pulses were normal, there was no jugular-venous distension or peripheral edema, and auscultation of the lungs was clear.  There was no evidence of cardiac hypertrophy or cardiac dilation.  The examiner noted that August 2010 EKG and chest x-ray results were normal.  October 2007 echocardiogram and 2006 Holter monitor results were also normal.  

An interview-based METs test revealed symptoms of fatigue and dyspnea.  METs workload was determined to be 1-3 which was consistent with activities such as eating, dressing, taking a shower, and slow walking for 1-2 blocks.  However, it was determined that the METs level limitation was not solely due to the heart condition.  The examiner indicated that the limitation in the METs level was due to multiple factors, but it was not possible to actually estimate the percentage due solely to the heart condition.  

In the report of a September 2013 VA examination, pericarditis, improved was assessed.  The examiner noted that continuous medication was not required to treat the condition.  There was no evidence of myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  

On physical examination, the Veteran's heart rate was 76, the rhythm was regular, and the heart sounds were normal.  Point of maximal impact was at the 5th intercostal space.  There was no jugular-venous distension, auscultation of the lungs was clear, peripheral pulses were normal, and there was no peripheral edema.  There was no evidence of cardiac hypertrophy or cardiac dilation.  It was noted that an EKG and chest x-ray provided in April 2012 yielded normal findings.  Specifically, EKG findings were negative of an arrhythmia.  Additionally, an October 2007 echocardiogram was normal.  

An interview based METs test revealed dyspnea and angina.  METs workload was determined to be 3-5 METs which was consistent with activities such as light yard work, mowing lawns, and brisk walking.  It was determined that the METs level was solely due to the heart condition.  

A VA muscle injuries examination was also provided in September 2013 at which time costochondritis on the left was diagnosed.  It was noted that the appellant had muscle injury of Group XXI:  muscles of respiration; thoracic muscle group on the left.  There were no cardinal signs and symptoms associated with the muscle disability.  There was also no muscle atrophy.  

In August 2016, the Veteran was provided an additional VA heart conditions examination at which time pericarditis was diagnosed.  At the time of the examination, the appellant reported severe pain daily.  It was noted that she had recently tried to complete an exercise test, but could not secondary to increased chest pain with the increase in deep breathing.  The Veteran reported that any activity that caused her to breathe deeply would cause an increase in pain.  The examiner documented that continuous medication is required to control the Veteran's heart condition.  There was no evidence of myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, pericardial adhesion, or infectious heart conditions.

On physical examination, the Veteran's heart rate was 80, rhythm was regular, and heart sounds were normal.  The point of maximal impact was at the 5th intercostal space.  There was no jugular-venous distension, auscultation of the lungs was clear, and there were no peripheral pulses or edema.  On diagnostic testing, there was no evidence of cardiac hypertrophy or cardiac dilation.  It was noted that results of a September 2013 EKG and a February 2006 x-ray were normal.  Further, EKGs from March 2007 to September 2013 were all normal with no indication of atrial fibrillation.  The examiner also noted that chest x-rays from May 2005 to February 2006 were normal.  

An interview based METs indicated a workload of 3-5 METs which was consistent with activities such as light yard work, mowing lawns, and brisk walking.  The examiner opined that the METs level limitation was solely due to the heart condition.  The examiner noted that there was no evidence for atrial fibrillation in the medical records.  

A muscle injuries test conducted in August 2016 noted costochondritis on the left and right sides.  The condition affected muscles of respiration:  thoracic muscle group.  Cardinal signs and symptoms associated with the muscle disability included fatigue and pain.  There was no muscle atrophy.  

In an accompanying medical opinion, the examiner noted that overall left ventricular ejection fraction is estimated at 65 to 70 percent.  The appellant has a normal left ventricular internal cavity size and normal global left ventricular systolic function.  However, there is impaired relaxation of the left ventricular diastolic filling.  

In a November 2016 addendum opinion, the examiner again noted that there was no evidence of congestive heart failure.  He also determined that there was no atrial fibrillation as had been previously noted.  The examiner explained that the Veteran had had a number of EKGs which were all normal - no atrial fibrillation noted.  Further, a number of x-ray findings also revealed normal findings.


Analysis

Applying criteria set forth above to the facts in this case, and resolving doubt in favor of the Veteran, the Board finds that pursuant to Diagnostic Code 7002, an initial 30 percent rating is warranted from July 18, 2012 to September 22, 2013, for the manifestations associated with the Veteran's pericarditis.  However, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 prior to July 18, 2012, and in excess of 60 percent from September 23, 2013, for the pericarditis manifestations.

The Board also finds that, for the entire period of the claim, a separate 10 percent rating is warranted for the distinct and separate manifestations associated with the Veteran's costochondritis manifestations under Diagnostic Code 5321.  

As summarized above, prior to July 18, 2012, the Veteran's service-connected disability (characterized by the RO as costochondritis and chest wall pain, including pericarditis) was manifested by both pericarditis, a cardiac disability, and costochondritis, a disability of the chest wall.  The manifestations associated with the Veteran's pericarditis included shortness of breath, fatigue, and angina.  The condition required continuous medication, which included steroid injections.  Such findings are consistent with the current 10 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7002 (2016).  The evidence does not show that prior to July 18, 2012, the cardiac portion of the Veteran's disability was manifested by workload of greater than 5 METs but not greater than 7 METs, or of cardiac hypertrophy or dilation.  As such, the next-higher 30 percent rating is not warranted under Diagnostic Code 7002.  

The Board has considered whether a higher rating for symptoms associated with pericarditis is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019 (2016).

For the period from July 18, 2012, to September 22, 2013, as detailed above, the record shows that the Veteran's cardiac disability produced a workload of greater than 5 METs but less than 7 METs that resulted in fatigue.  Such symptomatology more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 7002.

The evidence, however, does not show that a rating in excess of 30 percent for the cardiac portion of the Veteran's service-connected disability is warranted during this stage of the appeal.  As set forth above, the evidence does not suggest that the Veteran's heart disability alone resulted in more than one episode of congestive heart failure within the past year; a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Board acknowledges the findings in the February 2013 VA examination noting a METs workload of 1-3, which is indicative of a 60 percent rating.  However, it was determined that the METs level limitation was not solely due to the heart condition.  Moreover, the examiner was unable to estimate the percentage solely due to the heart condition.  Thus, the findings from the February 2013 VA examination are not sufficient to warrant the next-higher 60 percent rating.   

The Board has also considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019 (2016).

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating is warranted for the Veteran's pericarditis from July 18, 2012 to September 22, 2013.  To this extent, the appeal is granted.

For the period from September 23, 2013, the record shows that the Veteran's cardiac disability produced a workload greater than 3 but less than 5 METs that resulted in dyspnea and angina.  Additionally, the condition required continuous medication.  Such findings are consistent with the current 60 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7002 (2016).  However, the evidence does not show chronic congestive heart failure; a workload of 3 METs or less, or left ventricular dysfunction.  As such, the next-higher 60 percent rating is not warranted.  

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019 (2016).

As set forth above, for the entire period of the appeal, in addition to cardiac symptoms contemplated by Diagnostic Code 7002, the Veteran's service-connected disability included a separate musculoskeletal chest wall disability and manifestations which have been rated by analogy to injuries of Muscle Group XXI under Diagnostic Code 5321.  

VA's Rating Schedule provides that all disabilities are to be rated separately.  38 C.F.R. § 4.25.  Although the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited by 38 C.F.R. § 4.14, when a Veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 ( 1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Given the clinical record reflecting both cardiac and musculoskeletal diagnoses, as well as the symptoms associated with each, the Board concludes that a separate rating for costochondritis and chest wall pain is warranted for the entire period of the claim.  

As set forth above, the record reflects that the symptoms referable to the Veteran's costochondritis are significant chest wall pain and fatigue, one of the cardinal signs and symptoms delineated in section 4.56(c).  Given the record, the Board finds that a separate initial 10 percent rating is warranted for costochondritis and chest wall pain for the entire period of the claim under Diagnostic Code 5321.  A rating in excess of 10 percent, however, is not warranted under this code absent findings of cardinal signs and symptoms which result in an inability to keep up with work requirements.  

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to her pericarditis, costochondritis and chest wall pain.  Notably, the record demonstrates that he Veteran has been employed throughout the period on appeal. Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to an initial disability rating in excess of 10 prior to July 18, 2012, for pericarditis is denied. 

Entitlement to an initial 30 percent disability rating from July 18, 2012 to September 22, 2013, for pericarditis is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an initial disability rating in excess of 60 from September 23, 2013, for pericarditis is denied. 

Entitlement to an initial 10 percent disability rating for costochondritis and chest wall pain is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


